           Case 3:20-cv-00351-JTK Document 8 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


LISA AUSTIN                                                                           PLAINTIFF

v.                                Case No. 3:20-cv-00351-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT


                                             ORDER

       Plaintiff Lisa Austin filed the instant complaint against Defendant on November 3, 2020.

As of the date of this Order, there is no indication that Plaintiff has perfected service pursuant to

Rule 4 of the Federal Rules of Civil Procedure. Therefore, within thirty (30) days, Plaintiff must

provide proof of service or show good cause for an extension of time to serve the Defendant. If

Plaintiff fails to comply, the undersigned may dismiss this action without prejudice for failure to

effectuate proper service and failure to prosecute.

       SO ORDERED THIS 2nd day of February, 2021.



                                                      ____________________________________
                                                      JEROME T. KEARNEY
                                                      UNITED STATES MAGISTRATE JUDGE
